Citation Nr: 1414103	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-25 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable evaluation for service-connected right great ingrown toenail residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1963 to October 1963 and from December 1964 to December 1967, with additional service in the New Mexico Army National Guard.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claim for entitlement to a compensable evaluation for service-connected right great ingrown toenail residuals.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his substantive appeal.  However, in October 2013, his request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(e) (2013) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a December 2013 informal hearing presentation, the Veteran's representative noted that the residual pain from the Veteran's service-connected disability causes the Veteran to walk incorrectly and produces an altered gait.  This represents additional symptomatology which was not considered at the November 2012 VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).    

It is unclear whether this new symptomatology concerning the Veteran's gait represents a worsening of the Veteran's disability subsequent to the prior VA examination or was simply not considered during that examination.  In either case, the claim must be remanded in order to afford the Veteran an appropriate VA examination to determine the current severity of his right great ingrown toenail residuals.

The Board notes that the November 2012 VA examination report additionally did not provide findings that allow the Board to rate the Veteran's service connected disability under all applicable rating criteria.  Specifically, while the Veteran's service connected right great ingrown toenail residuals are potentially ratable under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013) the examiner did not specifically address whether the Veteran had scarring, whether unstable, painful, or otherwise, caused by the removal of his ingrown toenail in service. 

Therefore, the Board finds that remand is required to provide the Veteran with a thorough examination of his claimed disability.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate VA medical professional to assess the current severity of his service-connected right great ingrown toenail residuals.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

All necessary and appropriate tests should be performed and all subjective complaints and objective findings should be documented. 

The examiner should identify any present residuals of the Veteran's right great ingrown toenail, to include a finding of whether or not the Veteran has a scar or scars as a result of his service connected disability.  For any such scar identified, the examiner should state whether it is unstable or painful, or both.  The examiner should also specifically comment upon whether the Veteran's service-connected disability results in any functional impairment, to include any gait abnormalities asserted by the Veteran.   If any functional impairment resulting from his ingrown toenail residuals is identified, the examiner must indicate whether this impairment is moderate, moderately severe, or severe in nature.

The examiner must provide a complete rationale for all opinions expressed.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the relevant claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After completing the aforementioned development, readjudicate the claim for entitlement to a compensable disability rating for service-connected right great ingrown toenail residuals, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


